[Letterhead of ComVest Capital, LLC]
 
May 13, 2009
ClearPoint Business Resources, Inc.
1600 Manor Drive, Suite 110
Chalfont, PA  18914


Re:  Waiver Letter
 
Dear Sirs:
 
Reference is made to the Revolving Credit and Term Loan Agreement dated as of
June 20, 2008 (the “Loan Agreement”) by and between ComVest Capital, LLC (the
“Lender”) and ClearPoint Business Resources, Inc. (the “Borrower”).  All
capitalized terms used herein without definition have the respective meanings
ascribed to them in the Loan Agreement.


The Borrower has advised the Lender that the Borrower is in default of payments
required to be made under the Borrower’s outstanding Amended and Restated
Promissory Note issued to Blue Lake Rancheria (the “Blue Lake Note”), totaling
approximately $572,743.84, and that the Borrower proposes to make such payments
through the delivery of 900,000 shares of Common Stock pursuant to the Escrow
Agreement dated as of April 14, 2008.  Such continuing payment defaults under
the Blue Lake Note constitute an event of default under the Blue Lake Note and
an Event of Default under Section 7.01(e) of the Loan Agreement.
 
Effective May 1, 2009, the Lender hereby waives (i) such Event of Default and
any other Event of Default consisting or arising out of the aforedescribed event
of default under the Blue Lake Note and (ii) all remedies available to the
Lender as a result of the Event of Default, provided that such payments due
under the Blue Lake Note are paid solely in shares of Common Stock.
 
This waiver is effective only in the specific instance, and is not to be
construed as a waiver of (or agreement to waive) any Event of Default unrelated
to the event of default under the Blue Lake Note.
 

 
Very truly yours,
 
COMVEST CAPITAL, LLC
         
 
By:
/s/ Norm Stayton       Name: Norm Stayton       Title: Senior Vice President   
       

 
Acknowledged, Confirmed and Agreed To:
 
CLEARPOINT BUSINESS RESOURCES, INC.
      By: /s/ John G. Phillips     Name: John G. Phillips     Title: CFO        